DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 11 have been amended. Claims 6 and 19-20 have been cancelled. Claims 1-5 and 7-18 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-5 and 7-18 under 35 U.S.C. 103 as being unpatentable over Anderson (J Applied Physics, 2015, Vol 117, No. 17D138, hereinafter Anderson”), and further in view of Yamashita (US 6187259, hereinafter “Yamashita”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (J Applied Physics, 2015, Vol 117, No. 17D138, hereinafter Anderson”), and further in view of Yamashita (US 6187259, hereinafter “Yamashita”).
nd paragraph to Page 3, right column, 2nd paragraph).
Anderson does not teach compacting in a magnetic field to align the particles. However, compacting in a magnetic field to align the particles in the field of making permanent magnet is well-known to one of ordinary skill in the art as evidenced by Yamashita. Yamashita teaches a method of making an anisotropic magnet and discloses that when the mixture of magnet powder and a binder is compacted in a magnetic field, the magnetic properties of the magnet can be improved (Abstract; Col 4, Ln 1 to Col 5, Ln 67). Thus, it would be obvious to one of ordinary skill in the art to compact the powder in a magnetic field as taught by Yamashita in the process of Anderson in order to improve the magnet properties as disclosed by Yamashita. Since Anderson in view of Yamashita discloses the presence of a binder and a magnetic field is applied during the whole compacting process, one of ordinary skill in the art would expect that the process of Anderson in view of Yamashita to meet the limitation the preferential alignment of the particles is locked in place by the binder as recited in claims 1-3.
Anderson disclosed that the compact is removed from the die and sintering is performed in a furnace (Page 2, 3rd paragraph), which meets the limitation that the compact is removed from compacting device as recited in claim 2.
Regarding the amended features in claims 1-3, Anderson discloses that the magnet alloy powder is spherical (Fig. 1) and 10 wt% of the powder have diameter of 3-rd paragraph), which meets the morphology and size limitations recited in claims 1-2. Yamashita discloses applying external magnetic field to the magnet powder-binder mixture during compacting and the compacting direction is perpendicular to the magnetic field to form preferred orientation (Col 5, Ln 3-23; Col 20, Ln 20 to Col 23, Ln 15; Col 25, Ln 49-60; Col 34, Ln 57-64: Fig. 2), which meets the magnetic field limitations recited in claims 1-3.
Regarding claims 4-5 and 11, Anderson in view of Yamashita discloses that the powder is heated to soften the binder (Col 21, Ln 43-58 of Yamashita). Anderson in view of Yamashita further discloses using the compression machine, the granulated powders were pressed under an applied magnetic field of 15 kOe, which was followed by the de-binder treatment done in the hydrogen atmosphere by heating from room temperature up to 300 ºC (Col 25, Ln 45-60), which meets the limitation recited in claims 4-5 and 11.
Regarding claim 7, Anderson discloses the magnet powder is polycrystalline alnico 8 powder (Title, Page 2, left column, Page 3, right column, 2nd paragraph), which meets the limitation recited in claim 7.
Regarding claims 8-10, Anderson discloses mixing the magnet powder with polypropylene carbonate (Page 2, left column, 3rd paragraph), which meets the limitation recited in claims 8-10. 
Regarding claim 12, Anderson discloses that the mixing the magnet powder with polypropylene carbonate followed by compacting and sintering (Page 2, left column, 3rd paragraph), which is the same process as recited in claim 1, one of ordinary skill in the art would expect that oxide coating is formed on the magnet particles in the process of prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 13, Anderson in view of Yamashita discloses that the powder is aligned in a magnetic field of 8-15 kOe (Col 21, Ln 25-35 of Yamashita), which converts to 0.8-1.5 T and overlap the recited magnetic field in claim 13. Thus, the recited magnetic field is obvious over Anderson in view of Yamashita. See MPEP 2144.05 I.
Regarding claims 14-16, Anderson discloses compacting the mixture of a magnet alloy particles and a binder in a compression molding die, sintering the compact for 8h to promote grain growth ( Page 2, left column, 2nd paragraph to Page 3, right column, 2nd paragraph), which meets the limitation recited in claims 14-16.
Regarding claims 17-18, the alloy composition disclosed by Anderson on Page 2, right column, paragraphs 4-5 meets the recited composition of claim 17 and close to the recited composition in claim 18. Thus, claims 17-18 are obvious over Anderson in view of Yamashita. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
The applicants argued that Anderson and US’259 fail to disclose or suggest compacting-spherical magnet-alloy particles having a diameter less than about 20 microns in the presence of a binder and in the presence of an exterior magnetic field 
In response, Anderson discloses that the magnet alloy powder is spherical (Fig. 1) and 10 wt% of the powder have diameter of 3-15 µm (Page 2, left column, 3rd paragraph), which meets the morphology and size limitations recited in claims 1-2. Yamashita discloses applying external magnetic field to the magnet powder-binder mixture during compacting and the compacting direction is perpendicular to the magnetic field to form preferred orientation (Col 5, Ln 3-23; Col 20, Ln 20 to Col 23, Ln 15; Col 25, Ln 49-60; Col 34, Ln 57-64: Fig. 2), which meets the magnetic field limitations recited in claims 1-2. Thus, claims 1 and 2 are obvious over Anderson in view of US’259.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733